 



Exhibit 10.67
NATIONAL CITY CORPORATION
Stock Option Agreement – Non-Incentive Stock Option
               WHEREAS, the individual identified as Optionee (“Optionee”) on
the cover sheet that is attached hereto and hereby made a part hereof (“Cover
Sheet”) is an officer and key employee of National City Corporation (hereinunder
called the “Corporation”) or of a Subsidiary; and
               WHEREAS, the execution of an Option Agreement in the form hereof
has been duly authorized by a resolution of the Compensation and Organization
Committee (hereinafter called the “Committee”) of the Board of Directors of the
Corporation (hereinafter called the “Board”) duly adopted on the date listed on
the Cover Sheet as “Grant Date”;
               NOW, THEREFORE, the Corporation hereby grants to the Optionee,
pursuant to the National City Corporation Long-Term Cash and Equity Incentive
Plan, Effective April 6, 2004 (hereinafter called the “Plan”) an Option
(hereinafter called the “Option”) to purchase the number of shares of its common
stock, par value $4.00 per share (“Common Stock”), listed on the Cover Sheet as
“Shares Granted” at the per share exercise price set forth on the Cover Sheet as
the “Option Price” and agrees to cause certificates for any shares purchased
hereunder to be delivered to the Optionee upon receipt of payment of the Option
Price, all subject, however, to the terms and conditions of the Plan and as
hereafter set forth.
               1. (a) The Option (until terminated as hereinafter provided)
shall be exercisable only to the extent of [insert vesting schedule]; provided,
however, that the Option (until terminated as hereinafter provided) shall become
immediately fully exercisable upon the occurrence of any of the following:
               (i) in the event of a Change in Control;
               (ii) the Optionee ceases to be an employee of the Employers by
reason of the Optionee’s death or retirement [either (A) at or after the age of
62 with 20 or more years of service or retirement at or after the age of 65 with
5 or more years of service OR (B) retirement with the Committee’s approval at or
after the age of 55 with 20 years of service]; or
               (iii) the Optionee ceases to be an employee of the Employers by
reason of action initiated by the Employers other than a termination for Cause
(as hereinafter defined) and where the Optionee has executed a release,
releasing the Employers from any liability associated with or arising out of
Optionee’s employment or termination of employment (“Negotiated Termination”).
               (b) To the extent exercisable, the Option may be exercised in
whole or in part from time to time, so long as the number of shares exercised
satisfies a minimum that the Corporation may establish from time to time.
               (c) For the purposes of this Option Agreement “Cause” means that,
prior to any termination, the Optionee shall have committed:
     (i) an intentional act of fraud, embezzlement or theft in connection with
his duties or in the course of his employment with the Employers;
(ii) an intentional wrongful damage to property of Employers; or
     (iii) an intentional wrongful disclosure of secret processes or
Confidential Information of any of the Employers, as hereinafter defined .
     (d) For purposes of this Option Agreement, no act or failure to act on the
part of the Optionee shall be deemed “intentional” if it was due primarily to an
error in judgment or negligence, but shall be deemed “intentional” only if done
or omitted to be done by the Optionee not in good faith and without reasonable
belief that his action or omission was in the best interest of the Employers.
               2. The Option shall terminate on the earliest of the following
dates:
               (a) three years after the death of the Optionee;
               (b) ten years from the Grant Date, if the Option is exercisable
under any of the provisions of Section 1 hereof at the time the Optionee ceases
to be an employee of the Employers by reason of retirement at or after the age
of 55 with 10 or more years of service or after the age of 65 with 5 or more
years of service;
               (c) immediately, upon the termination of employment of the
Optionee with the Employers for any reason other than death as set forth in
Subsection 2(a), retirement as set forth in Subsection 2(b) or a Negotiated
Termination as set forth in Subsection 2(d), if such termination arises prior to
a Change in Control;
               (d) [insert time period from termination] from the termination of
employment of the Optionee with the Employers by reason of a Negotiated
Termination if (i) Subsection 2(b) is not applicable and (ii) the termination of
employment occurs prior to a Change in Control;
               (e) ten years from the Grant Date; or
               (f) in the event the Optionee shall intentionally commit an act
materially inimical to the interests of the Employers, and the Committee shall
so find, the Option shall terminate at the time of such act, notwithstanding any
other provision of this Option Agreement.
               3. Nothing contained in this Option Agreement shall confer upon
the Optionee any right to continued employment with the Employers, nor shall it
interfere in any way with the right of the Employers to terminate the employment
of the Optionee at any time, with or without Cause.
               4. The Option is not transferable by the Optionee otherwise than
by will or the laws of descent and distribution, and is exercisable during the
lifetime of the Optionee only by the Optionee or by the Optionee’s guardian or
legal representative.
               5. (a) In connection with each exercise of the Option,
arrangements satisfactory to the

Page 1



--------------------------------------------------------------------------------



 



Corporation shall be made by the Optionee for the payment of any withholdings
required by federal, state, local, or foreign income tax laws.
               (b) Subject to the restrictions set forth below, the Optionee is
hereby granted the right to elect to satisfy, in whole or in part, the
Optionee’s withholding obligations as required by federal, state, local, or
foreign income tax laws by (i) having the Corporation withhold shares of Common
Stock subject to the Option having a value equal to or less than the minimum
applicable amounts required to be withheld and/or (ii) delivering to the
Corporation shares of Common Stock owned by the Optionee having a value equal to
or less than the minimum applicable amounts required to be withheld (the
“Election”). For purposes of this Subsection 5(b), the value of shares of Common
Stock to be withheld or delivered by the Optionee shall be based upon the Market
Value per Share on the date that the amount of the tax or taxes to be withheld
is determined. Shares of Common Stock withheld pursuant to clause 5(b)(i) will
not thereafter be available for exercise under the Option.
               (c) To exercise the Election, the Optionee (i) must make the
Election to have shares withheld or to deliver already owned shares on the date
that the Optionee exercises the Option and (ii) must make the Election in
writing on a form provided by the Corporation. The Election is irrevocable by
the Optionee and is subject to disapproval by the Committee. Additionally, if
the Optionee is subject to Section 16(b) of the Securities Act of 1934, as
amended (the “Exchange Act”), the Election is subject to compliance with
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
               6. The Option Price shall be payable:
               (a) in cash or by check acceptable to the Corporation;
               (b) by exchanging previously acquired shares of Common Stock of
equivalent Market Value on the date of exercise, with a value equal to the total
Option Price for the portion of the Option exercised; or
               (c) by a combination of (a) and (b).
               7. The Committee may make such adjustments in the number and kind
of shares subject to the Option and the price per share as the Committee in its
sole discretion, exercised in good faith, may determine is equitably required to
prevent dilution or enlargement of the rights of the Optionee that otherwise
would result from any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Corporation,
merger, consolidation, spin-off, reorganization, partial or complete
liquidation, issuance of rights or warrants to purchase securities, or any other
corporate transaction or event having an effect similar to any of the foregoing.
No adjustment provided for in this Section shall require the Employers to sell a
fractional share.
               8. Optionee acknowledges and agrees that in the performance of
his duties of employment with the Employers he may be in contact with customers,
potential customers and/or information about customers or potential customers of
the Employers either in person, through the mails, by telephone or by other
electronic means. Optionee also acknowledges and agrees that trade secrets and
Confidential Information of the Employers, as defined in Subsection 8(c) of this
Option Agreement, gained by Optionee during his employment with the Employers,
have been developed by the Employers through substantial expenditures of time,
effort and financial resources and constitute valuable and unique property of
the Employers. Optionee further understands, acknowledges and agrees that the
foregoing makes it necessary for the protection of the Employers’ businesses
that Optionee not divert business or customers from the Employers and that the
Optionee maintain the confidentiality and integrity of the Confidential
Information as hereinafter defined:
               (a) Optionee agrees that he will not, during his employment by
the Employers and for a period of one year after such employment ends, no matter
how terminated (the “Business Protection Period”):
               (i) directly or indirectly solicit, divert, entice or take away
any customers, clients, businesses, patronage or orders from any customers,
clients or businesses with whom the Optionee has had contact, involvement or
responsibility during Optionee’s employment with the Employers, or attempt to do
so, on behalf of any person ( including Optionee), firm, association, or
corporation for the sale of any product or service that is the same, similar to,
or a substitute for, any product or service offered by the Employers,
               (ii) directly or indirectly solicit, divert, entice or take away
any potential customer identified, selected or targeted by the Employers with
whom the Optionee has had contact, involvement or responsibility during
Optionee’s employment with the Employers, or attempt to do so, for the sale of
any product or service that is the same, similar to, or a substitute for, any
product or service offered by the Employers, or
               (iii) accept or provide assistance in the accepting of
(including, but not limited to, providing any service, information, assistance
or other facilitation or other involvement) business, patronage or orders from
customers or any potential customers of the Employers with whom Optionee has had
contact, involvement or responsibility on behalf of any person ( including
Optionee), firm, association, or corporation.
Nothing contained in this Subsection 8(a) shall preclude Optionee from accepting
employment with a company, firm, or business that competes with the Employers so
long as the Optionee’s activities do not violate the provisions of clauses
8(a)(i), 8(a)(ii) or 8(a)(iii) above or any of the provisions of Subsections
8(b) and 8(c) below.
               (b) Optionee agrees that he will not directly or indirectly at
any time during or after the term of this Option Agreement solicit, induce,
confer or discuss with any employee of the Employers or attempt to solicit,
induce, confer or discuss with any employee of the Employers the prospect of
leaving the employ of the Employers, termination of his or her employment

Page 2



--------------------------------------------------------------------------------



 



with the Employers, or the subject of employment by some other person or
organization. Optionee further agrees that he will not directly or indirectly at
any time during or after the term of this Option Agreement hire or attempt to
hire any employee of the Employers.
     (c) Optionee will keep in strict confidence, and will not, directly or
indirectly, at any time during or after the term of this Option Agreement,
disclose, furnish, disseminate, make available or use (except in the course of
performing his duties of employment with the Employers) any trade secrets or
confidential business or technical information of the Employers or their
customers (the “Confidential Information”), without limitation as to when or how
Optionee may have acquired such information. The Confidential Information shall
include the whole or any portion or phase of any scientific or technical
information, design, process, procedure, formula, pattern, compilation, program,
device, method, technique or improvement, or any business information or plans,
financial information, or listing of names, addresses or telephone numbers,
including without limitation, information relating to the Employers’ customers
or prospective customers, the Employers’ customer lists, contract information
including terms, pricing and services provided, information received as a result
of customer contacts, the Employers’ products and processing capabilities,
methods of operation, business plans, financials or strategy, and agreements to
which the Employers may be a party. The Confidential Information shall not
include information that is or becomes publicly available other than as a result
of disclosure by the Optionee. Optionee specifically acknowledges that the
Confidential Information, whether reduced to writing or maintained in the mind
or memory of Optionee and whether compiled by the Employers and/or Optionee,
derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been put forth by the Employers
to maintain the secrecy of such information, that such information is the sole
property of the Employers and that any retention and use of such information
during or after the Optionee’s employment with the Employers (except in the
course of performing his duties of employment with the Employers) shall
constitute a misappropriation of the Employers’ trade secrets. Optionee further
agrees that, at the time of termination of his employment he will return to the
Employers, in good condition, all property of the Employers, including, without
limitation, the Confidential Information. In the event that said items are not
so returned, the Employers shall have the right to charge Optionee for all
reasonable damages, costs, attorney’s fees and other expenses incurred in
searching for, taking, removing, and/or recovering such property. If the
Optionee is requested or required (either verbally or in writing) to disclose
any Confidential Information, he shall promptly notify the Employers of this
request and he shall promptly provide the Employers with a copy of the written
request or a description of any verbal request so that the Employers may seek a
protective order or other appropriate remedy. If a protective order or other
appropriate remedy is not obtained in a reasonable period of time, the Optionee
may furnish only that portion of the Confidential Information that he legally
required to disclose.
               9. During the Business Protection Period (and for any extended
period as provided in Section 10 below) Optionee agrees to communicate the
contents of this Option Agreement to any person, firm, association, or
corporation that Optionee intends to be employed by, associated with, or
represent.
               10. If it shall be judicially determined that Optionee has
violated any of his obligations under Section 8 of this Option Agreement, then
the period applicable to the obligation which he shall have been determined to
have violated shall automatically be extended by a period of time equal in
length to the period during which said violation(s) occurred.
               11. For purposes of this Option Agreement, the continuous employ
of the Optionee with the Employers shall not be deemed interrupted, and the
Optionee shall not be deemed to have ceased to be an employee of the Employers
by reason of the transfer of his employment among the Employers. Also a leave of
absence approved by an Executive Officer for illness, military or governmental
service or other cause shall be considered as employment.
               12. Delivery by the Employers of a certificate or certificates
for shares of Common Stock may be deferred for such reasonable time after
payment for such shares as shall be necessary to conform to any applicable law
or governmental regulation relating to the Option or to the issuance or delivery
of Common Stock on exercise hereof.
               13. Any contrary provision hereof notwithstanding, the Option
shall not be exercisable by, and the Corporation shall not be obligated to sell
or deliver any Common Stock subject thereto, to a resident of any country other
than the United States of America and unless and until such Common Stock and the
sale thereof pursuant to the Option has been registered or otherwise qualified
under applicable state and federal laws or regulations or confirmation of
exemption from such state or federal laws or regulations shall have been
obtained and such registration or qualification or exemption shall continue to
be effective, all as the Corporation shall, in its sole discretion, determine to
be necessary or advisable. The Corporation shall use its reasonable best efforts
to maintain registration and applicable qualification of such Common Stock and
the sale thereof with the Securities and Exchange Commission and applicable
state regulatory agencies; provided, however, that the Corporation shall have no
obligation to register or qualify such Common Stock under the laws of any
non-United States of America jurisdiction.
               14. All capitalized terms used but not defined in this Option
Agreement shall have the meanings ascribed to such terms as set forth in the
Plan.

Page 3



--------------------------------------------------------------------------------



 



               15. Optionee acknowledges and agrees that the remedy at law
available to the Employers for breach of any of Optionee’s obligations under
this Option Agreement would be inadequate, and agrees and consents that in
addition to any other rights or remedies that the Employers may have at law or
in equity, temporary and permanent injunctive relief may be granted in any
proceeding that may be brought to enforce any provision contained in Sections 8
through 10 of this Option Agreement, without the necessity of proof of actual
damage.
               16. If at any time during the Repayment Period (as hereinafter
defined) the Optionee
               (a) violates any of the provisions contained in Sections 8 or 9
of this Option Agreement, and/or
               (b) competes with the Employers within the continental United
States (the “Restricted Territory”),
then (i) the Option granted pursuant to this Option Agreement then outstanding
to the Optionee shall terminate immediately, and (ii) the Optionee shall be
required to immediately reimburse the Corporation in an amount equal to any gain
realized by the Optionee (determined as of the exercise date) with respect to
the exercise of the Option, whether in whole or in part, within the Repayment
Period. The Optionee agrees that payment will be liquidated damages and is not
to be construed in any manner as a penalty. The “Repayment Period” shall mean a
period commencing one year prior to the Optionee’s last day of active employment
by the Employers and ends (i) one year after the last day of active employment
of the Optionee with the Employers or (ii) if the Optionee receives any
severance benefits at the time of Optionee’s separation from active employment
pursuant to any plan or agreement with the Employers, then at the end of any
Salary Continuation Period. For purposes of this Section “Salary Continuation
Period” means the period of time during which Optionee receives a continuation
of Optionee’s salary after Optionee’s last day of active employment or if the
Optionee receives a lump sum payment, the number of months following Optionee’s
end of active employment equal to the Optionee’s lump sum payment attributable
to salary divided by the Optionee’s then current monthly salary rounded up to
the nearest whole number.
               Optionee and National City agree that the term “compete” or
“competing” shall mean any situation where the Optionee:
               (1) directly or indirectly, provides or is responsible for any
products, services or support with respect to any products, services or support
that Optionee provided or was responsible for providing, directly or indirectly,
at any time during his last 3 years of employment with the Employers or any of
the Employers predecessors; and
               (2) (i) enters into, engages in, becomes an employee of, is
retained as an independent contractor for, or acquires an ownership interest of
more than one percent (1%) of any business that competes with any of Employers’
businesses in the Restricted Territory; or
               (ii) promotes or assists, financially or otherwise, any person,
firm, association or corporation engaged in any business that is the same as,
similar to, or a substitute for, any product or service offered by the
Employers’ businesses.
               For the purposes of this Section, Optionee understands and agrees
that he will be competing if he engages in any or all of the activities set
forth herein directly as an individual on his own account, or indirectly,
including, but not limited to, as a partner, member, manager, joint venturer,
employee, agent, independent contractor, salesman, consultant, officer and/or
director of any firm, corporation, partnership or company that engages in any or
all of the activities set forth in this Section, or as a equity holder of any
entity or corporation that engages in any or all of the activities set forth in
this Section in which Optionee, his spouse, or parent beneficially owns,
directly or indirectly, individually or in the aggregate, more than one percent
(1%) of the outstanding equity.
               17. While the restrictions set forth herein are considered by the
parties to be reasonable in all circumstances, it is recognized that
restrictions may fail for reasons unforeseen, and accordingly it is hereby
agreed and declared that if any restrictions shall be adjudged to be void as
going beyond what is reasonable in all the circumstances, but would be valid if
the geographical area or temporal extent were reduced in part, or the range of
activities or area dealt with thereby reduced in scope, such restriction shall
apply with such modification as may be necessary to make it valid and effective.
               18. Optionee acknowledges that Optionee’s obligations under this
Option Agreement are reasonable in the context of the nature of the Employers’
businesses and that competitive injuries likely to be sustained by the Employers
if Optionee violated such obligations. Optionee further acknowledges that this
Option Agreement is made in consideration of, and is adequately supported by the
stock option award, which Optionee acknowledges constitutes new and good,
valuable and sufficient consideration.
               19. The failure of Employers to enforce any provision of this
Option Agreement shall not be construed to be a waiver of such provision or of
the right of the Employers thereafter to enforce each and every provision.
               20. All provisions, terms, conditions, Sections, Subsections,
agreements and covenants (“Provisions”) contained in this Option Agreement are
severable and, in the event any one of them shall be held to be invalid, this
Option Agreement shall be interpreted as if such Provision was not contained
herein, and such determination shall not otherwise affect the validity of any
other Provision.
               21. It is the Optionee’s responsibility to execute this Option
Agreement (the “Executed Agreement”) and deliver the Executed Agreement to the
Corporate Human Resources Department at the address listed on the Cover Sheet.
If the Executed Agreement is not received by the Corporate Human Resources
Department within 90 days after the Grant Date, the grant of the Option Rights
covered by this Option Agreement will terminate and this Option Agreement will
be null and void.
               22. Sections 8 through 10, 15 through 20, 23 and 24 shall survive
the termination of this Option Agreement.

Page 4



--------------------------------------------------------------------------------



 



               23. The Optionee agrees that any action, claim, counterclaim,
cross claim, proceeding, or suit, whether at law or in equity, whether sounding
in tort, contract, or otherwise, at any time arising under or in connection with
this Option Agreement, the administration, enforcement, or negotiation of this
Option Agreement, or the performance of any obligations in respect of this
Option Agreement (each such action, claim, counterclaim, cross claim,
proceeding, or suit, an “Action”) shall be brought exclusively in a federal
court or state court located in the city of Cleveland, Ohio. Each of the parties
hereby unconditionally submit to the jurisdiction of any such court with respect
to each such Action and hereby waive any objection each of the parties may now
or hereafter have to the venue of any such Action brought in any such court.
               24. This Option Agreement shall be construed in accordance with,
and governed by the internal substantive laws of, the State of Ohio.

Page 5